DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on October 28th, 2021 has been acknowledged.  By this amendment, claims 1, 3, 14, and 16 have been amended and claims 2, 4, 9-13, 15, and 17 have been cancelled.  Accordingly, claims 1, 3, 5-8, 14, 16, and 18-20 are pending in the present application in which claims 1 and 14 are in independent form.  Applicant’s amendment to claims 1 and 14 had obviated the claim objections indicated in the previous office action.  Cancellation of independent claim 9 rendered the 112(b) rejection as indicated in the previous office action moot.
Newly submitted IDS filed on 09/20/2021 and 09/30/2021 have been considered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Robert Graham, Attorney for the Applicants, on December 06th, 2021.
The application has been amended as follows:
In the Specification:

In the claims:
In claim 3, line 1, please replace “The chip package structure according to claim 2” with --The chip package structure according to claim 1--.
Please cancel dependent claims 5, 6, 8, 18, and 19.
Allowable Subject Matter
Claims 1, 3, 7, 14, 16, and 20 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on October 28th, 2021 (see Applicant’s remarks on page 7, line 6 to page 8, line 21), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “wherein the package substrate comprises a first pair of opposite sides and a second pair of opposite sides, wherein the first pair of opposite sides is a pair of first portions of the package substrate disposed on first opposing sides of the die, wherein the second pair of opposite sides is a pair of second portions of the package substrate that are different from the first portions and that are disposed on second opposing sides of the die different from the first opposing sides of the die; wherein a length of the first pair of opposite sides is greater than a length of the second pair of opposite sides; wherein the second pair of opposite sides is embedded in the injection molding material such that at least three surfaces of the second pair of 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892